                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:07CR3143
       vs.
                                                      DETENTION ORDER
MICHAEL DUAYNE WASHINGTON,

                    Defendant.


      Defendant was afforded an opportunity for a hearing, but agreed to be
detained without a hearing. Defendant has therefore failed to meet the burden of
showing, by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and
Fed. R. Crim. P. Rule 32.1(a)(6) that Defendant will appear at court proceedings
and will not pose a danger to the safety of any person or the community if released.
The Court’s findings are based on the allegations within the Amended Petition.

IT IS ORDERED:

      1)     Defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; Defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on
             order of a court of the United States, or on request of an attorney for
             the government, the person in charge of the facility shall deliver
             Defendant to a United States Marshal for appearance in connection
             with a court proceeding.

      2)     The Amended Petition (Filing No. 76), supersedes the Initial Petition
             (Filing No. 73). The Initial Petition (Filing No. 73), is therefore
             terminated.

      November 8, 2018.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
